A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/21/22 has been entered.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brand et al. in view of Tachikawa et al. and further in view of Kobayashi et al., Fukui or Yamaya et al.
	Brand et al. teach polysilazanes that can possess the C bonded alkoxysilane groups of formula (6) as claimed.  See for instance paragraph 19 which teaches that the R groups attached to the Si atom can be (trialkoxysilyl)alkyl radicals.  Brandt et al. dis-close a generic formula which embraces the specific tetrasilazane having trialkoxysilyl alkyl radicals as found in Tachikawa et al.  This was addressed more specifically in the previous office actions.
	One having ordinary skill in the art would have been motivated to select a known polysilazane such as that disclosed in Tachikawa et al., in which the method of making said polysilazane is available to the public, as a polysilazane in the teachings in Brand et al. with the expectation of obtaining useful and predictable results.  In this manner a curable composition containing the alkoxysilyl group silazane of formula (1) having the Y group of formula (6) would have been obvious over Brand et al. in view of Tachikawa et al.  
	Paragraphs 47 and on of Brand et al. teach the addition of catalysts used to cure the alkoxysilyl groups in Brand et al.  Paragraphs 48 and 49 provide specific examples, including various amine catalysts, acid catalysts and metallic catalyst.
	Kobayashi et al. teach in paragraph 16 various condensation catalysts including amines, tris(ethyl acetoacetate) aluminum and aluminum acetoacetate, catalysts specifically found in Brand et al., as well as catalysts based on titanium, zinc and tin.  This indicates that the catalysts can be used in the alternative in an equivalent manner.
	Fukui teaches in paragraph 52 various condensation catalysts including amines, tris(ethyl acetoacetate) aluminum and aluminum acetoacetate, catalysts specifically found in Brand et al., as well as catalysts based on titanium, zinc and tin.  This indicates that the catalysts can be used in the alternative in an equivalent manner.
	Yamaya et al. teach in paragraph 107 various condensation catalysts including acetic acid, amines and aluminum acetoacetate, catalysts specifically found in Brand et al., as well as catalysts based on titanium, zinc and tin.  This indicates that the catalysts can be used in the alternative in an equivalent manner.
	As such one having ordinary skill in the art would have been motivated to use one of the catalysts based on tin, zinc or titanium as the cure catalyst in Brand et al. with the expectation of obtaining useful and predictable results.  In this manner the limitations of claim 1 are rendered obvious.  
	For claim 5 see paragraph 45 of Brand et al. which teaches solvents.
 	For claim 6 see paragraph 44 of Brand et al. which refers to a cured product.
	For claim 8 note that the reaction between the 1,3,5,7 tetravinyl-1,3,5,7, tetramethyl cyclotetrasilazane (column 4, lines 32-33) and the compound (b) in column 3, line 41, will result in cyclic silazanes falling within the breadth of this claim.  See specifically that W can be a C1 to C6 alkoxy, embracing methoxy and ethoxy.  

4. 	In an effort to avoid this rejection applicants have submitted a Declaration allegedly comparing the cure properties of an aluminum catalyst (not embraced by claim 1) and a titanate catalyst (embraced by claim 1).  This is not sufficient to overcome obviousness for at least three reasons.
	First note that the claims are not commensurate in scope with the working examples.  For instance only one specific titanate catalyst was shown while the proposed claims embrace any titanate, tin or zinc catalyst.
	Second the Examiner notes that the alleged aluminum curing catalyst used in the comparative examples is not one that is disclosed or suggested by Brand et al. such that this does not represent the closest prior art.  Note the description of DX 9740, found below, and note that this not an aluminum catalyst found in Brand et al.  


    PNG
    media_image1.png
    207
    916
    media_image1.png
    Greyscale

	Third the results of the comparative examples in the Declaration are not consid-ered to be unexpected since DX 9740 would not be expected to functional as a cure catalyst in the composition of Brand et al.  As can be seen above, DX 9740 is intended to be used in combination with a curing agent and is not disclosed as being useful as a curing catalyst.  As such inferior cure properties would be expected.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/14/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765